DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

The instant Application No. 17/029,041 is rejected on the grounds of nonstatutory double patenting as being unpatentable over US Patent No. 9,386,356, U.S. Patent No. 9,519,772, U.S. Patent No. 9,854,330, and U.S. Patent No. 8,819,255 as further noted in the map below.
Claims 1, 8, 15, and 21 of the instant application 17/029,041 are comprehensively comparable to the patented mapped claims and is therefore an obvious variant thereof. Although the conflicting claims are not identical, they are not patentably distinct from each other. Therefore the noted claims of the instant application 17/029,041 are anticipated by the mapped claims of the patents stated below.

Instant Application No. 17/029,041
(Apply same mapping to claims 1, 8, 15, and 21)
U.S. Patent No. 
9,386,356
U.S. Patent No. 
9,519,772
U.S. Patent No. 
9,854,330
U.S. Patent No. 
8,819,255
1. A system comprising: 

1. A system comprising:
1. A system comprising:
1. A system comprising
1. A system comprising:
a networked device capable of being associated with a client device, 
1. a mobile device capable of being associated with the television to:
1. a client device capable of being associated with the networked device to:
1. a mobile device associated with the television to:
1. a client device configured to: … associate with the networked device 
the networked device configured to generate a first fingerprint data from a first media data, and 
1. a television to generate a fingerprint data;
1. a networked device to generate a preliminary data;
1. a television to generate a fingerprint data,
1. a networked device configured to: generate a preliminary data and a primary data
the client device configured to: constrain an executable environment in a security sandbox, and execute a sandboxed application in the executable environment; and
1. mobile device … to:  … constrain an executable environment in a security sandbox, and execute a sandboxed application in the executable environment;
1. a client device … to: … constrain an executable environment in a security sandbox, and execute a sandboxed application in the executable environment;
1. a mobile device … to: … constrain an executable environment in a security sandbox, and execute … through the sandboxed application in the executable environment,
1. the client device is further configured to: constrain an executable environment in a security sandbox, execute the sandboxed application in the executable environment,
a capture infrastructure configured to: process the first fingerprint data from the networked device to generate a first content identification data, 
1. a content identification server to: process the fingerprint data from the television, and communicate the primary data from the fingerprint data
8. wherein the primary data comprises at least one of a number of descriptive metadata associated with the content identification data,
1. a content identification server to: process the preliminary data from the networked device, and communicate the primary data from the preliminary data
8. wherein the primary data comprises at least one of a number of descriptive metadata associated with the content identification data,
1. a relevancy-matching server to: match primary data generated from the fingerprint data with targeted data …
7. wherein the primary data comprises at least one of a number of descriptive metadata associated with the content identification data,
1. a relevancy-matching server configured to match a targeted data with the primary data
8. wherein the primary data comprises at least one of a content identification, a number of descriptive metadata associated with the content identification,
generate a second fingerprint data from a second media data comprising at least one of: video data and associated audio data,
1. match primary data generated from the fingerprint data with targeted data,
2. The system of claim 1: wherein the fingerprint data is any one of an audio fingerprint data and a video fingerprint data;
1. match primary data generated from the preliminary data with targeted data
2. wherein the preliminary data is any one of an audio fingerprint data and a video fingerprint data.
1. match primary data generated from the fingerprint data with targeted data
1. wherein the fingerprint data is any one of an audio fingerprint data and a video fingerprint data;
1. match the targeted data with the primary data in a manner such that the relevancy-matching server is configured to search a storage for at least one of a matching item and a related item based on the relevancy factor comprising at least one of a category of the primary data,

process the second fingerprint data to generate a second content identification data,
1. match primary data generated from the fingerprint data with targeted data, based on a relevancy factor, and search a storage for the targeted data; wherein the primary data is any one of a content identification data
1. match primary data generated from the preliminary data with targeted data based on a relevancy factor, and search a storage for targeted data; wherein the primary data is any one of a content identification data
1. match primary data generated from the fingerprint data with targeted data based on a relevancy factor, and search a storage for at least one of the targeted data, … wherein the primary data is any one of a content identification data
1. match the targeted data with the primary data in a manner such that the relevancy-matching server is configured to search a storage for at least one of a matching item and a related item based on the relevancy factor comprising at least one of a category of the primary data,
8. wherein the primary data comprises at least one of a content identification, a number of descriptive metadata associated with the content identification,
detect an object embedded in the second media data,
1. process an embedded object,
1. process an embedded object,
1. process an embedded object
1. process an embedded object
generate a descriptor of the detected object,
5. wherein the embedded object comprises at least one of a script, an image, a player, an iframe, and an other external media
8. wherein the primary data comprises at least one of a number of descriptive metadata associated with the content identification data,
5. wherein the embedded object comprises at least one of a script, an image, a player, an iframe, and an other external media
8. wherein the primary data comprises at least one of a number of descriptive metadata associated with the content identification data,
4. wherein the embedded object comprises at least one of a script, an image, a player, an iframe, and other external media
7. wherein the primary data comprises at least one of a number of descriptive metadata associated with the content identification data,
3. wherein the embedded object comprises at least one of a script, an image, a player, an iframe, and an other external media 
8. wherein the primary data comprises at least one of a content identification, a number of descriptive metadata associated with the content identification,
associate the first content identification data with the second content identification data and the descriptor of the detected object, and
3. wherein the relevancy-matching server is to match the targeted data with the primary data
8.   wherein the primary data comprises at least one of a number of descriptive metadata associated with the content identification data,
3. wherein the relevancy-matching server is to match the targeted data with the primary data
8. wherein the primary data comprises at least one of a number of descriptive metadata associated with the content identification data,
2. wherein the relevancy-matching server matches the targeted data with the primary data
7. wherein the primary data comprises at least one of a number of descriptive metadata associated with the content identification data,
1. a relevancy-matching server configured to match a targeted data with the primary data
8. wherein the primary data comprises at least one of a content identification, a number of descriptive metadata associated with the content identification,
identify content to be transmitted to the sandboxed application of the client device based on a relevancy factor comprising the descriptor of the detected object.
6. wherein the relevancy-matching server is to cause a rendering of the targeted data to a user through the sandboxed application of the mobile device.
8. wherein the primary data comprises at least one of a number of descriptive metadata associated with the content identification data,
6. wherein the relevancy-matching server is to cause a rendering of the targeted data to a user through the sandboxed application of the client device.
8. wherein the primary data comprises at least one of a number of descriptive metadata associated with the content identification data,
5. wherein the relevancy-matching server causes the rendering of the targeted data to a user through the sandboxed application of the mobile device.
7. wherein the primary data comprises at least one of a number of descriptive metadata associated with the content identification data,
6. wherein the relevancy-matching server is configured to render the targeted data to the user through at least one of the networked device
8. wherein the primary data comprises at least one of a content identification, a number of descriptive metadata associated with the content identification,


	

Response to Amendments/Arguments
Applicant: Double Patenting
An appropriate terminal disclaimer has been submitted.

Examiner: The terminal disclaimers file have been disapproved by the USPTO. Please look at the Terminal Disclaimer Review Decision 2/23/2022 for reasons, and what needs to be done.	
	
	

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TERRIKA PETERSON whose telephone number is (571)270-7055. The examiner can normally be reached Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nasser Goodarzi can be reached on 571-272-4195. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TERRIKA PETERSON/Examiner, Art Unit 2426   



/NASSER M GOODARZI/Supervisory Patent Examiner, Art Unit 2426